Case: 5:17-cv-02598-JRA Doc #: 36-3 Filed: 11/26/18 1 of 4. PageID #: 480




        Exhibit A
  10/1 1/20 17          09:5 5     3304 553% 9                  ADELMANS                                        PAGE       02/0 4
                 Case: 5:17-cv-02598-JRA Doc #: 36-3 Filed: 11/26/18 2 of 4. PageID #: 481


                                                                                                      SALES ORDER
                          TRUCK PARTS CORP.
                        2000 WAYNESBURG DR. SE                                                        Date        S.O.No.
                          CANTON, OH 447 07                                                       10/11/2017
        TEL:330-456-0206 FAX:330-456-3959
           Sold to: Nam e/ Address
                                                                    Ship   To:   Name I Address
         JONES TRANSPORT
         283 0-R.OVE COURT                                        BRYANT TRUCK REPAIR
         THOMASVILLE, NC 27.360                                   3.36 BURTON AVENUE
                                                                  ffiGHPOlNT. NC 27262




                                                                                           P.O. No.            Salesman

                                                                                                                Bil.L
          Item                                    Description                Ordered          Rate             Amount
 USED MOTOR                USED CATERPJLLAR C--7 MOTOR
                                                                                                  5,000.00         5,000.00
 Freight out of State      Freight / WARD ·1-3 DAYS
                                                                                                   304.00           304.00
                           PAYMENT: BANK WIRE TRANSFER




BLOCK & CRANK GUARANTEED FOR 30 DAYS
                                                                             Subtotal
                                                                                                               $5,30 4.00

                                                                             Sale s Tax (0.0%)
                                                                                                                   $0.00

                                                                             Total
     10/1 1/20 17   09:5 5    3304 5539
                                     59                     ADELMANS                                      PAGE     01/0 4
                  Case: 5:17-cv-02598-JRA Doc #: 36-3 Filed: 11/26/18 3 of 4. PageID #: 482




    F a x c o v e r ·····.·:·,                                           .. ·•·



  • • IJf/elman~ Truck Parts C o 'i. •
   Date ; Octo ber 11, 2017

   Send to: Jones Transport
                                                                                  From.; Mary Jo
   Attention:
                                                                                  Phon e Num ber: 330- 456- 0206


  Fax: 336- 474- 1752                                                             Num ber of Page s, Inclu ding
                                                                                  Cove r: 4

  D URGENT %,REPLY ASAP D PLEASE COMMEN
                                        T, PLEASE REVIEW¥FOR YOUR INFORMATION

  Comments:

  Tha nk you for you r order.
  Please review the sales order #3741, sales agreement
                                                       and             bank wire
                                                                         transfer information.
 The sale s ord er and sales agr eem ent will
                                              require you r sign atur e as the buyer, at the
 low er LEF T han d corner.

 Once signed, please fax or e-mail the sign ed
                                               sale s ord er and sales agr eem ent back
 to me as confirmation of the order.




 Rega rds

Billy / Mary Jo

E-m ail: bil1y@adelmans.com
        r.naryjo@adelmans.com




Ad.elman's Tru ck Parts Cor p.
2000 Waynesburg Rd SE
Canton, Ohio 4470 7
phone num ber : 330-456-0206 I fax number:
                                           330- 456- 3959
Web site: www.adelman.s.com
          10/ 11/ 201 7       09: 55    3:30 455 395 '3            ADELMANS
                            Case: 5:17-cv-02598-JRA Doc #: 36-3 Filed: 11/26/18 4 of 4. PageID #: 483 PAGE                                                                            03/ 04

                                                                             ADEIMAN'S TRUCK PARTS
       lMPORTANT-PLEASE NOTE:                                 SALES AGREEMENT
       "TERMS AND CONDffiONS BELOW
       OBJECTED TO. lHJS 15 NOT AN ACCAPPLY ANY DJFFERENr OR ADD'ITIONAL lERM PROPOSED BY BUYER
       BUYER ACCEPTS ANO AGREES       EPTANC~ OF ANY PRIO~ OFFER NOR                             IN ANY PURCHASE OR 011-IERWISE
                                                                      IS IT A CONFIRMATION OF ANY PRIO                          lS HER
                                  TO ALL TERMS AND CON DrrIONS HEREOF:                                R ORAL DlSCUSSlON BY SlGNATIJREEBY
                                                                                                                                       HEREON
       ALL Clg1Q1$ and.....,.. U99df MUST u
       ~ccqmpant,:d by tb11 BILL                                                                                   20.6 HANDUNG CHARGE QN ALLrRETJlftNS
       1. If a seller shaH provide any express
      any foregoing wan-anty is fimit@d to     wan-antif!S h~ n. Buyer wm promptly
                                                                                       jnsp ect all Goods upo
      Goods; or SeH@r's replacement of SeU~s rmund to BI.IY@r of th@ Purthase Amo unt (subject to n rl!Ceipt and prior to Buyer's remedy for SelfC!l"s breach of
                                           the ncmc:onfurming Goods.                                        a 20% restodc charg~} to Buyer upo
                                                                                                                                                n Buyer's return of the
      2. Core ex4;:hange untts must be retu
      purchase.                              rned with in 45 days to receiv@ credit. Oaims
                                                                                            on defective merchandise must be rnad
                                                                               _                                                    e within 10 days of d~e of
      3. Risk of l.oss/F08 Sellers Place
         4. fflnRE AGREBHNT::: The tem,s
         Buyer supef'Sf!ding any and alt oral and    and conditions contained heArin ([ter
                                                                                                      n l-14) .shall constitute the entir
         re~$entative(s). lhe Purchase On:i             /or writt en statements or under.standin                                            e and complete agreement betwwn
                                                    er may                                                gs of any kind or nature bet wen Selle                                    seller and
         ex@(:Uted by a duty authorized                        not  be  mod     ified unl@ sS both S@ller and Buyer shall agree                        r and Buyer and /or th@ir resp@dive
                                            repna,sentative of ~re r.                                                               to any $Uth modification in writing whic
                                                                                                                                                                                  h mu!:t be
         5. JNDEMNJRCATON: Buyer shal
                                                t inmmnify Seller and hold Sf!Jler
        indudlng, with out limitation, reasonab                                               harmless from end against any and
        intentional; recldes!. and/or negligen le attorney ff!@$, relating in any manner whatsoever to Buyers U!!-eall dai ~ caU'Sl!S of action. (iabiffties and/or expenses;
                                                   t acts and/or omissions of Buyer and                                                  or tmis,:,ortation of the Goads and
                                                                                                    /or ~r ·s agents retating therem.                                            /or the
        6. TRANSPOftrA110N: Buyer
                                         shall pay au freight, transportation,
                                                                                           demurrage and insurance exp@ llRS
       7. PAYMEN'l'S 1lRMS/DEPOSlf: lf                                                                                               fur the Goods unlf!SS oth@rwJse note
                                                  Selle                                                                                                                       d beJow,
       one and on~h;;:tff percent {l ¼%) ~ m07r estabtishn payment ten'ns for the Buye(, Buyer will pay interest: to
                                                          '1tt\ being an annual mttR St rate of eighte@                                       Seller upon
       to Seller. but in any event balance                                                                       n peramt (l8% ). Tim@ is of the esse;ar,y past-due amount at the rate of
       in :Jddition to .Jnd not in lieu of theis du@ within 30 days. Buyerts Deposit is l'ton~refundable; provided, how                                    nce concerning Buyer's full payment
                                                 remedies available to Seller under
                                                                                                Ohio law upion 8uy@f"s bream of ar ever, that Sell@r's retf!ntion of the Deposit $MIi be
       8. A ~ 0, INSPEC                                                                                                                   d~u ft upon this Purc:hase- Orde
                                                      IIOf                                                                                                                   r.
      and prior to this Purt:hase Order prov                tl/AC   aPl' ANC      f AND   WAI  VER  : Buy er ackn owl@  dges that  Selle
      confnrmanm iilnd condition ther@ ided Buyer with the full and !'&Bsonable opp ortu nity to inspect and r has prier to S@Uer's delivery of the Goods to Suyer
      .-etum thereof. Buyer's .acceptanceof. Because the GoQds am either med,. A!OOnditioned or rebunt. Setter /or test tl1e Goods to dele m'i~ lhe usabiUty,
      conforming. Buyer waives any obj CJf delivery from Seller of the Goods will constitute Buyer's absolute will not under any cim.imstanteS acc@pt Buyers
     acceptance thereof {in whote or in don s wnich Buyer mey have concerning the Goods and any righ and i~G ebl e acceptance of the Goads as being
                                              part) or otherwise seek to rmnd                                                    ts whidl BI.IY@r may have to reject th@
                                                                                             Buyer's purchase thereof.                                                      Goods. rtNOke
     9. OROM OF PGCEOENa: The term
     of Buyer and shall othe rwi~ cons             s  and   cond   ition5  of    sole as set forth hernin shall take J)n!m:tenc
     to the terms.and condition!. whichtitut      e the entire undemanding betW                                                    e t111er any additional or different tam
                                                                                               een S@ller and                                                                 s and conditions
    terms and eonditiQl'\S hereof. Any addi   setle  r has   spec  ified hamn. Upon buyer's ,;1cceptanBuyer relating to the Goods. Buyer's aa:eptanm of th@ Goods tS limit
                                                                                                                ce of this Purc                                                              ed
                                                                                                            ained within the Buyer's Order and!f' wm be deemed to have assented to the
                                                    tion al  or different terms or conditions cont                             hase   Ord   «, 8uyt
    this Pun=hase Ordt!r shall not be ~
    (epresentative. Setler's commencement               or  bind  ing  upon      Seller unle ss Sell                                                 /or any othe r of 8uyer"s response{$) to
    of auy@r's add;tional or different t«m           of petformance and/or dafvefy of ~ shall .specifically consent to the sam e in writing through 8uyer'.s
                                                  s and /ol' conditions.                           the goods to Buyer shalt not be deem                                         duly authorized
                                                                                                                                                ed to be construed as an acceptan
                                                                                                                                                                                     ce of any
    10. GOVERNING LAW: This Purcha~
    bring and/or initiate any claims. disp        Ord   et  shall be governed by and construed
                                                                                                           in accordance with the
    Pleas Court, which such t:ourt shaH utes and/or otlK!f' legal proceedings respecting this Pun:J"tase Order raws of the State of Ohio. S@tler and/or Buy@r $hall
                                             have sole and i!Xdusiw Yenue and jurn                                                   :and/or Goods in the Stark Coun1y, Ohio
                                                                                                 :diction over any such claims. dispob!s                                           Common
   ll. UMlfA110NS: lo aa:ordam:e with                                                                                                           and/or other tegar proceedings.
   the Good!. must be commenced with              Ohi   o Rmri   secl Code section 1302
                                               in one (l) )'@ar from the date upon.98(A). any claim,. alus & of action or proceeding relating to this Purd
                                                                                                which any such daim or ~us e actio                                          lase Order and/or
  12. 5£\IERADQ.RY: lf any provision                                                                                                     n has accrued.
  the provi~ions of this Purchase Ord of this PuKhase Order is held by a court of q:,m ~ju risd icti on
                                            er shall remain in fuH fof'O! amd ~                                           "°          be invalid, ~d or unenfurcf?iabte.
                                                                                                and sl\aJf in on way be affected, if'np
                                                                                                                                          ;Jired or otherwise inval;dated.
                                                                                                                                                                            the remaincler of
 U NON-WAlVElt Sefler's waiver of
 terms or conditions of this Purctiase        and    /or  acqu  iese.@ftee in any default
                                              Order shall not cQnstitute setrer's by Buyer or Seller's failure to insist upon Buyerts strict per form a~
                                                                                             waiver of any of ~r 's subseque
 14, DtSCLAIMER: EXCEPT AS MAY
                                                                         .. ! .                                                    m: and/or other defaults or failures. of any of the
 RELATING TO TI-fE GOODS. seu.m an-teRWJSE BE CONTAINED IN TH5 PUR.CHASE ORDER. SEU.ER MAK
PURPOSE AS TO THE GOODS WHICHMA.tas NO IMPUEO WARRANTY OF MERCHANTABtUTY OR IMPUEO ES NO EXPIU$5 WMRANlY WHATSOEVER
ANO NOT SU8JECT TO ANY EXPRESS BUYER IS ACQUIRING FROM SEUER HEREBY. SELl.ER 1S SELLING WARRANTY OF RTNESS FOR ANY PARTICULAR
                                               AND/OR IMPLIED WARRANTY.                                                           AND DELIVERING THE GOODS TO
                                                                                                                                                                         BUYER. "AS ISn
LS. EXCLUSM REMRRS: SELLER
[NOOENTAL OR CONSEQUENTIAL SHALl NOT BE LIABLE 10 BUVER ANO/OR SU CC ~R ANO/OR ASS
~ELATING TO "THE GOODS SHALL DAMAGES. WHETHER BASEO ON CONTRACT, TORT, OR Am                                                       IGN OF BUV£R FOR ANY DIRECT. INDI
                                                                                                                                                                             RECT, SPEOAl,
                                         BE. UMITED SOLELY to EITHER SW.                                                   OTHER
I.JON-CONFORMING GOODS OR SSU.                                                            ER'S RETURN OF THE PURCHASE LEGAL THEORY. BUYER"S EXCUSVE REMEDY
:ONFORMING.                                   .ER'S   A.EP  AIR.  CO RR EU AN D/O R REP CEMENT                                    AMO   UNT    UPO  N SEll.ER'S RETURN OF THE
                                                                         ··                                        OF" ANY OF THE GOODS WHlCH ARE
                                                                                                                                                              DEFECTIVE AND/OR N0N-
:USTOMER SIGNATURE (REQUIRE
                           D)~--.::::::·                                  :;;;..·_;:n...;_l'\,~-,W..6-~~-------------
>ATE:    Xto-- \, l- L],
